 HELENA LABORATORIES CORPORATION257Helena Laboratories Corporation and Communica-tionsWorkers of America,AFL-CIO. Case 23-CA-5462June 29, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn March 30, 1976, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andi In sec C,I,para 4 and 5 of the Decision,the Administrative Law Judgesummarized the circumstances under which Resp Exh 8 was introducedinto evidence, found that Production Manager Whitney's testimony in re-gard to when he placed a notation on that exhibit was "incredible," andconcluded that "the giving of such testimony under oath in a Board pro-ceeding warrants further investigation."On April 19, 1976,Respondentfiled with the Board a motion to remand to which it attached an affidavit ofits counsel and the July 2, 1975, decision of the appeal tribunal of the TexasEmployment Commission regarding Lois J Acker in its motion.Respon-dent refers to the Administrative Law Judge's statement that this matter"warrants further investigation"and requests that the record be reopenedand the case be remanded to an Administrative Law Judge for the purposeof investigating the circumstances under which Resp Exh 8 was introducedinto evidence On April 22,1976, the General Counsel filed an opposition torespondent'smotion to remand and motion to strike affidavit and exhibit Itis the General Counsel's position that the Administrative Law Judge wasnot suggesting that further Board proceedings be conducted,but that thismatter be referred to the United States Department of Justice for an investi-gation to determinewhether perjurywas committedAccordingly, the Gen-eral Counsel requests that the Board deny Respondent'smotion to remandand that the Board strike the affidavit of Respondent'sattorney and thedecision of the Texas Employment Commission Thereafter, the ChargingPartyfiled a letter with the Board stating that it joins with the GeneralCounsel in its statement of opposition and motion to strikeWe presumethat by his reference to "further investigation"theAdministrative LawJudge was recommending referral to the Attorney General of the UnitedStates, as this would be the appropriate procedural course to follow ratherthan reopening the record for further proceedings After careful consider-ation, we hereby deny Respondent'smotion to remand and the GeneralCounsel'smotion to strike2The Respondent in its brief attacks certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandardDry WallProducts,inc,91NLRB 544 (1950), enfd. 188 F 2d 362 (C.A. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsRespondent in its brief asserts that with respect to several issues in theinstant case the Administrative Law Judge was an advocate,not an unbi-ased factfinder, and failed to impartially consider the record evidence as awhole After a careful examination of the entire record,we are satisfied thatthis allegation is without merit There is no basis for finding that bias andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein?1.Relying solely on the Board's factual findings ina related representation case 4 which he regarded asbinding upon him, the Administrative Law Judgefound that certain acts, established as objectionableconduct in that proceeding, also constituted indepen-dent violations of Section 8(a)(l).5We find merit inRespondent's exceptions to these findings.For the following two reasons, the AdministrativeLaw Judge erred in considering himself bound by,and relying upon, the Board's findings in the priorrepresentation proceeding as the sole basis for find-ing certain conduct to be violative of Section8(a)(1).First, "[i]t iswell settled that the Board's findings andconclusions with respect to conduct alleged as objec-tionable in a representation proceeding are not bind-ing upon the [Administrative Law Judge] in a subse-quent hearing where such conduct isalleged as anunfair labor practice, since the issues are different inthe two types of proceedings." 6Second,aside from the Administrative LawJudge's reliance on the Board's decision in the repre-sentationcase,there is no other evidence in the rec-ord to support these 8(a)(1) findings. In this regard,the instant case can be profitably compared withThomas Products Company, supra,where the unfairlabor practice findings were not predicated solelyupon the Board's decision in the representation pro-ceeding. Thus, here, unlike the situation inThomasProducts Company,the parties did not stipulate to thefacts found in the prior representation decision. In-deed, not all of the relevant portions of the transcriptpartiality existed merely because the AdministrativeLaw Judgeresolvedimportant factual conflicts in favor of the General Counsel's witnesses Asthe SupremeCourt stated inN L R Bv Pittsburgh SteamshipCompany,337U S 656, 659 (1949), "[T]otalrejection of an opposed view cannot of itselfimpugn the integrity or competence of a trier of fact"Furthermore, ourexamination of the record convinces us that the Administrative Law Judge'sfactual findings are supportedby a preponderanceof the evidence.We note that in sec B, par 30 of his Decision, the Administrative LawJudge states that Mrs Dennis conversedwith Whitney aboutMrs Carter onor aboutFebruary 27, 1975, whereasthe record reveals that the conversa-tion in question was between Whitney andMrs Acker,not Mrs Dennis.This apparentlyinadvertenterror,however,does not affect our decisionhereinIn par1(i)of his recommendedOrder, theAdministrative Law Judgeprovides that Respondent shall cease and desistfrom "by anymeans or inany manner"infringing uponemployee rightsguaranteed in Sec 7 of theAct However,in cases of this kind, involving violations of Sec 8(a)(3), it isthe Board's establishedpolicy to usethe injunctive language"in any othermanner" SeeN LR B v EntwistleMfg. Co,120 F 2d 532, 536 (C A. 4,1941),Centeno Super Markets, Inc,220 NLRB 1151 (1975) Accordingly,we find no merit in Respondent's exceptionto a broadcease-and-desistorder, but we shallmodify theAdministrative Law Judge's recommendedOrder andnotice to conform his injunctive language to that customarilyused by the Board4Helena LaboratoriesCorporation,219 NLRB 686 (1975)5 See sec C,2,a,b,c, and d of the attached Decision6McEwenManufacturing Company,172 NLRB990, In 6 (1968), enfd 419F 2d 1207 (CAD C ,1969), cert denied397 US 988(1970)AccordThomasProducts Company, Division ofThomas Industries, Inc,175 NLRB776 (1969), enfd 432 F.2d 1217 (C A 6, 1970)225 NLRB No. 36 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the representation case were introduced into evi-dence in this proceeding. Furthermore, inThomasProducts Company,the alleged unlawful statementswere contained in letters and other documentary evi-dence which were authenticated and made a part ofthe record, while in the instant case the complaintallegations "are of a type which would turn on anassessment of oral testimony." I Under these circum-stances,we conclude that there is insufficient evi-dence in the record to support those 8(a)(1) findingsof the Administrative Law Judge which are based onthe Board's representation decision and we shall dis-miss the complaint insofar as it alleges violations inthat regard.2.The Administrative Law Judge found that "leadperson" Betty Carter was a supervisor within themeaning of the Act and that therefore Respondentwas responsible for her coercive statements and ques-tions to employees prior to the November 14, 1974,election.While we agree with the AdministrativeLaw Judge that Mrs. Carter's statements are attribut-able to Respondent, we so find on the ground thatMrs. Carter was Respondent's agent during the peri-od in question and did not become a supervisor untilafter the election.In reaching this conclusion, we particularly rely onthe fact that when Mrs. Carter was hired in Septem-ber 1974, she was personally introduced as a "leadperson trainee" to the employees by ProductionManager Whitney. At that time, Whitney informedthe employees that Mrs. Carter was experienced inelectronics and that at the end of her training periodshe would become a "lead person" with the authorityto see that all work assignments were carried out. Ifthe work was not done to her satisfaction, Whitneystated that Mrs. Carter had the authority to tell em-ployees to "hit the clock." When Whitney was askedwhether this meant that Mrs. Carter had the right tofire employees, he replied affirmatively. Beginningapproximately a month after this introduction andcontinuing to the time of the election, the Adminis-trative Law Judge found that Mrs. Carter engaged invarious acts of coercive conduct, including on severaloccasions threats of loss of jobs and free hospitaliza-tion benefits in the event the Union was successful.In view of the foregoing, we find that Respondent,through the announcement of its production manag-er, placed Mrs. Carter in a position where employeescould reasonably believe that she spoke on behalf ofmanagement and therefore her subsequent state-ments to employees involving company policy areimputable to Respondent.8 For this reason, we adopttheAdministrativeLaw Judge's 8(a)(1) findingsbased on Mrs. Carter's conduct?'Shop Rite Foods, Inc,216 NLRB 256, AUD,sec 111,B,4, par.2 (1975)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Hele-na Laboratories Corporation, Beaumont, Texas, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:1.Substitute the following for paragraph 1(i):"(I) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights under Section 7 of the Act."2.Delete paragraph 1(c) and reletter remainingparagraphs accordingly.3.Substitute the attached notice for that of theAdministrative Law Judge.IT IS HEREBY FURTHER ORDERED that the complaintbe, and it hereby is, dismissed insofar as it allegesviolations not found herein.6Broyhill Company,2I0 NLRB 288, 294 (1974), enfd 514 F 2d 655 (C.A.8, 1975)9We agree with Respondent that the Administrative Law Judge erred instating thatMrs Cartertestified that she regarded herself as being in chargeof 6 to 10 employeesHowever,concerningthe periodof time subsequent tothe electionwhenRespondent commenced production in the new building,we concludethatthe record supports the Administrative Law Judge's find-ing ofsupervisory status, particularlyin view of MrsCarter's increased jobresponsibilities which included the authority to make effective recommen-dations regarding whether employees should receive wage increasesAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employ-ees concerning their union activities and senti-ments and the union activities and sentiments ofother employees.WE WILL NOT threaten employees with loss ofbenefits, loss of employment, or other reprisalsbecause they give support to the Union.WE WILL NOT offer financial inducements toemployees to secure the withdrawal of chal-lenges or objections to an election or in order toinfluence their testimony at Board hearings.WE WILL NOT state that profit-sharing plansprovide no benefits for unior?represented em-ployees.WE WILL NOT promise or grant benefits to em- HELENA LABORATORIES CORPORATION259ployees in order to dissuade them from givingsupport to the Union.WE WILLNOT institute a grievance committeeand adjust grievances with it in order to dis-suade employees from giving support to theUnion.WE WILL NOT,by refusing to give periodicwage increases,by discharge,or by any othermeans, discriminate against employees becauseof their membership in, or support of, Commu-nicationsWorkers of America,AFL-CIO, orany other labor organization.WE WILL NOTin any other manner interferewith, restrain,or coerce employees in the exer-cise of rights guaranteed to them by Section 7 ofthe NationalLaborRelations Act.WE WILL offerMichael LeeCoody, Carol AnnDennis,and LoisJ.Acker fulland immediatereinstatement to their former jobs or,ifsuchjobs no longer exist,to substantially equivalentpositions without prejudice to their seniority orother rights and privileges, and WE WILL makewhole MichaelLee Coody,Carol Ann Dennis,Lois J. Acker,James I. Herod,and Peggy Du-plisseyHerod for any lossof paywhich theyhave suffered by reason of the illegal discrimina-tion which has been practiced against them, withinterest thereon computed at 6 percent per an-num.HELENA LABORATORIESCORPORATIONDECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me atBeaumont,Texas, upon a complaint, issued by the Regional Directorfor Region 23 and amended at the heanng, which allegesiThe principalformal entnes in thedocketare as followsChargefiledherein by Communications Workers of Amenca, AFL-CIO(herein calledCWA or Union) on February 13, 1975, amended charges filedon February 25, March 4, and April 22, complaintissuedby RegionalDirectoron April 29,Respondent'sanswer filed May 10 andamended atthe hearing Hearing held in Beaumont,Texas, on January 12, 13, and 14,1976; bnefs filed by the General Counseland Respondent with me onMarch 5, 1976.A related representation case(Case 23-RC-4151) contains,inter aha,thefollowing formaldocketentriesPetition for electionfiled by Union on October11, 1974, stipulated elec-tion agreementapproved by Regional Director on October25; election heldon November14, at which40 votes were cast for theUnion and 39 werecast against it,while8 ballots were challenged, objections filed by Union onNovember 20; hearing on objectionsand challengesheld January 13-15,1975,HearingOfficer's report issued onMarch 17,Boarddecision (219NLRB 686 (1975) ),sustaining certain challenges,overrulingother chal-lenges, and sustaining objections,conditioned upon outcomeof revised tallythat the Respondent Helena Laboratories Corporation 2violated Section 8(a)(1) and (3) of the Act. Specifically, thecomplaint alleges that the Respondent interrogated em-ployees concerning union sympathies and activities; threat-ened to discontinue benefits if the Union won the election;engaged in surveillance of union activities; promised em-ployees sums of money for withdrawing objections or limit-ing their testimony at a representation case hearing; with-held periodic wage increases from five union activists anddischarged four individuals-Michael Lee Coody, CarolAnn Dennis, Lois J. Acker, and Peggy Duplissey-becauseof their union activities. Because she no longer lives in theBeaumont area and did not care to participate in the hear-ing, the General Counsel presented no evidence concerningthe discharge of Peggy Duplissey. The Respondent con-tends that each of the three contested discharges were ef-fectuated because of attitude, abrasive actions, or deficien-cies in work performance of the individuals in question.Respondent either denies the allegations of independentviolations of Section 8(a)(1) of the Act or asserts that theywere committed by nonsupervisory personnel for whoseactions the Respondent bears no vicarious responsibility.Upon these contentions the issues herein were drawn .3A. The Unfair Labor Practices AllegedRespondent is a closely held family corporation whichoperates a factory in Beaumont, Texas, where it manufac-tures densitometers and other machines designedto assistin the laboratory analysis of body protein content. Respon-dent also repairs these machines both at its factory and onlocation. The founder and president of the Company isTipton Golias. His wife, Ann, is secretary-treasurer, andhis father-in-law, Ovay H. Mayes, is vice president. In ad-dition to serving as corporate officers, these individualstake an active day-to-day role in themanagement of thebusiness.The Union began an organizing drive among theRespondent's production and maintenance employees inthe fall of 1974. The facts found herein concerning thatdrive are in addition to those found by the Board when itaffirmed the Hearing Officer's Report on Objections andChallenges in Case 23-RC-4l51 (219 NLRB 686). I regardthe findings of fact in that case to be binding upon me butof ballots,issuedon July 29,revisedtally of ballots,showing 40 votes forthe Union and43 againstUnion issuedAugust 8,second election held onSeptember11, at which Union received48 votes, while 46 votes were castagainst representationand 8 ballotswere challenged;objections to secondelection filedby Respondentherein on September 16, report on challengesto secondelection and objections issued on December 4, 1975, and is nowpending before the Board on exceptions2 The Respondentadmits, and I find, that it is aTexas corporation whichmaintains its principal place of business in Beaumont,Texas,where it man-ufacturesand sells laboratoryequipment Dunng the past 12 months in thecourseand conductof this operation, the Respondent purchased goods andmaterials at it Beaumont,Texas, factory directlyfrom points and placeslocated outsidethe State of Texas whichare valued in excess of $50,000.Respondent is an employer within the meaning of Sec 2(2), (6), and (7) ofthe Act The Union is alabor organization within the meaning of Sec. 2(5)of the Act3The rulingmadeby me inthe transcript excluding certain testimony ofMichael Lee Coodyis reversed and the testimonyis herebyadmitted intoevidenceThe rulingmade rejectingG C. Exh I Iis hereby reversed and thedocument is admitted into evidence. 260DECISIONSOF NATIONALLABOR RELATIONS BOARDwill not repeat them here except as they serve to illuminateand place in context the alleged unfair labor practiceswhich are the subject of this litigation.Michael Lee Coody was hired by the Respondent earlyin the summer of 1974 as a technician in the electronicsdepartment. During these 8 months of employment, he alsoworked in the customer service department. According toRespondent Vice President Mayes, Coody "seemed to becarrying the ball" in regard to pressing an organizationcampaign of the CWA which began in October, 1974.Coody initiated the contact between Respondent's employ-ees and the Union, signed a union card on October 1, solic-ited cards from other employees, and distributed union lit-erature at the plant to other employees. This driveproduced a petition for election which was filed on Octo-ber 11. A consent agreement was approved on October 25and an election took place on November 14, 1974.Shortly before the representation petition was filed,Mayes encountered Coody as he was returning from lunchand asked him to come to Mayes' office. Once in the office,Mayes told Coody to sit down and then began a 4-hourdiscussionwith him concerning unionization, Coody'scomplaints, and other related matters. During this discus-sion, other management personnel sat in from time to time.Mayes opened the conversation by saying that he hadheard that the employees were trying to form a union andwent on from there to ask Coody which union was in-volved, whom it represented elsewhere, and why Coodythought that Helena employees needed a union. Coody re-plied to the latter question that he felt that employees weredissatisfied over wage rates and various other conditionswhich existed at the plant. The two men also discussedCoody's ongoing difficulties with his supervisor, GregoryThames, the service department manager. During thecourse of this conversation, Ralph Whitney, the productionmanager, came into the room and in effect repeated toCoody the same questions which had been asked byMayes. Toward the end of the afternoon, Secretary-Trea-surer Ann Golias joined the discussion, and, with Thames,continued it with Coody at another location in the plantuntil 8 or 9 o'clock in the evening. During this portion ofthe ongoing discussion with Coody, either Mrs. Golias orThames asked Coody why he was trying to start the uniondrive and why he thought the employees needed represen-tation. I credit Coody's testimony that, on this occasion,Mrs. Golias also asked Coody if he was aware of a clausein the Company's existing profit-sharing plan which ex-cluded from participation any employees who were repre-sented by a collective-bargaining agent. Coody said that hewas not aware of this provision.Shortly thereafter, an evening meeting, described by oneparticipant as a "stand-up cocktail party," was held at thehome of employee Gem Bordages for the purpose of ac-quainting those in attendance with the Union's position.Coody invited Mrs. Golias, Mayes, and other managementpersonnel to this party and they attended, along with vari-ous representatives of the CWA and a number of theRespondent's employees. During this meeting, Russell Irv-ing, vice president of the Beaumont Local of the CWA,outlined various benefits of union membership. DuringIrving's presentation, Coody prompted him with a numberof questions concerning unionization which had beenposed to him dunng his earlier conversation with Mayeswhich he had been unable to answer. Many of the individ-ual conversations which took place at thismeeting relatedto the wage rate at Helena. Mrs. Golias responded to criti-cism of the Company'swage scaleby stating that someemployees had apparently been overlooked during recentwage evaluations but that this problem would be takencare of immediately. She also suggested the possibility offorming an inhouse grievance committee that would under-take to adjust grievances.As outlined in the earlier representationcase,the Re-spondent held a captive audience discussion of the cam-paign on October 25 with all of its employees. During thecourse of this discussion, Golias told them that, in theevent of unionization, the negotiation of all terms and con-ditions of employment would start at zero and that thisprocedure included the Company's profit-sharing plan.Golias further stated that employees would be lucky to endup with what they had. He also stated that the profit-shar-ing plan, as then written, excluded from participation anyemployees who were represented by a collective-bargainingagent.During the course of this talk, Union RepresentativeT.O. Parsons was standing outside the plant. ApparentlyGolias and Parsons were challenging each other to a de-bate concerning the issues which had arisen in the repre-sentation election campaign, and Coody left the plant tem-porarily during Golias' talk to relaya messageto Parsonsregarding the proposed debate. The debate never tookplace.In the next few weeks charges and countercharges weremade as to why the debate never occurred. Parsons appar-ently wanted to debate Golias on the spot at the factory,while Golias insisted upon a discussion at a neutral loca-tion which would not take place on companytime. In theletter to employees disseminated just before the election,Golias explained his position relative to the proposed de-bate and impliedly criticized Coody by namefor suggest-ing that no neutral locations were available. The questionof Coody's role as an intermediary in attempting to ar-range the debate which never took place was also the sub-ject of some acrimonious cross-examination at a Boardhearing on objections which took place a couple of monthslater.During the last week of the campaign, SupervisorsThames and Joe Sims attended a union-sponsoredorgani-zational meeting at the Ramada Inn. When asked to leave,they refused to do so. At this meeting,Simstold the assem-bled employees that, if the Union came in, the Respondentwould contract out a large portion of its work and gradu-ally phase out certain employees. On the night before theelection, confidential employee Angie Thorne attended an-other organizational meeting at the Ramada Inn and like-wise refused to leave when she was requested to do so.'In the earlier representation case,the Hearing Officer found, with Boardapproval, that Mrs Thorne was a confidential employee She is salaried anddescribed herself as "Assistant to the President and the Executive Secre-tary" of the Respondent In addition to performing clerical functions forGolfas, she advises him on matters of importance which have occurred dur-ing his absence,handles customer relations work,and arranges for salesdemonstrations She performs clerical functions for the company offical HELENA LABORATORIES CORPORATION261On November 12, the Union wrote Golias advising himof a partial listing of employees who constituted the in-plant organizing committee. The letter mentioned Coodyas chairman, James I. Herod as cochairman, and SamHampton, Ronald W. Hext, and Gem Bordages as mem-bers.Sometime during the month of November 1974, and be-fore the election, Coody suggested to Golias that the Re-spondent permit the formation of an in-house committeeof employees for the purpose of attempting to resolvegrievances which might arise in the factory. Mrs. Goliashad also made the suggestion on one occasion and the pro-posal was brought to the attention of Golias, and he ap-proved it. Golias came around to the electronics depart-ment and explained to employees what the solutionscommittee was and why he thought it was a good idea.Sometimelate in November, an election was held, utilizingballots printed at the Respondent's print shop, for the pur-pose of selecting employee representatives from various de-partments at the plant to the so-called solutions committee.Those elected were Coody, Herod, Brenda Brister, SaraBurney, and Lea McWhorter. During the course of thenext few months, the committee, or members thereof,brought to the attention of Respondent'smanagement sev-eral on-the-job complaints which had been registered byvarious employees. It was able to resolve certain of thesecomplaints. However, the committee was accorded no au-thority to discuss or negotiate concerning any economicmatters. The bulk of its activities were conducted afterquitting time at 5 p.m., although Coody and Herod wereoccasionally given small amounts of company time at theend of the day to attend to any solutions committee mat-ters which might be pending.Carol Ann Dennis, another union sympathizer, signed aunion card on October 1 and wore a union button to workevery day. On one occasion, her supervisor, Betty Carter,5spotted her while she was reading a union pamphlet andasked her about it. Mrs. Carter then volunteered to Mrs.Dennis that unions were not what they pretended to be,that Helena Laboratories was too small a plant to need aunion, and that unions brought with them strikes and re-placement of workers. She also asked Mrs. Dennis if thelatterwas really interested in the union and asked if herinterestwas what prompted her to wear a union button.Mrs. Dennis replied, "Yes." Mrs. Carter then went on tosay that if the union came into the plant the employeeswould lose their hospitalization, and that she knew this tobe true because her husband was in the Pipefitters' Unionand she had knowledge of how labor organizations operat-ed.On another occasion in October, Mrs. Carter told Mrs.Dennis that, if the employees voted the Union in, everyonecould lose their jobs or be fired. Two days before the elec-tion she repeated this theme to a small group of employeeswho formulates, determines, and effectuates the Respondent's labor rela-lionsmattersIn my judgment,this is sufficientto warrant the conclusionthat she is andwas a nonsupervisory agent of the Respondent and was soregarded by the Respondent's employeesAs discussedinfra,Ihave concluded that Mrs Carter was and is asupervisor within the meaning of the Actwhich included Mrs. Dennis. Employee Lucy Kirkwoodwas saying to Mrs. Dennis that a union had come in atRogers Brothers, a plant where Mrs. Kirkwood formerlyworked, and that a lot of people had been fired because oftheir interest in the union. Mrs. Carter then interjected intothe conversation the remark that this was what she wastrying to tell employees about unionism in a small compa-ny; namely, that a lot of people could lose their jobs if aunion became the bargaining agent. She also stated thatunionization could mean the loss of free hospitalizationbenefitswhichwere then being enjoyed by theRespondent's employees. Shortly thereafter, Golias heldanother preelection meeting of all employees, at whichtimeMrs. Carter made the statement, "The girls said thatthey couldn't be fired if there was a union." Golias an-swered her implied question by saying that he could fireanyone he wanted to fire at anytime.Thereafter,Mrs.Carter and Mrs. Dennis were no longer on good terms. Ina private conversation, Mrs. Dennis objected to the ques-tion posed at the open meeting by Mrs. Carter. The latterreplied defensively that she did not mention any nameswhen she did so, but Mrs. Dennis replied that all the em-ployees knew to whom she was referring when she madethe remark to Golias. On the day of the election, Mrs.Dennis again encountered Mrs. Carter who asked Mrs.Dennis if anything she had said to Mrs. Dennis respectingthe union had "sunk in." Mrs. Dennis replied that it hadbut that she was still going to vote for the union.Lois J. Acker was another union activist. She signed aunion card on October 3, passed out four or five cards inher department, and participated in leafletting at the plantentrance. She also wore a union button during the cam-paign. On November 15, the Union wrote Golias a letteralleging that the Respondent was violating the Fair LaborStandardsAct by underpaying six employees. Amongthose named in the letter was Mrs. Acker, whom the Unioncomplained was being paid at 15 cents an hour less thanthe Federal minimum wage. The complaint was adjustedwithout a formal proceeding and the employees, includingMrs. Acker, were paid the backpay due and owing to them.On November 14, 1974, a representation election tookplace among the Respondent's production and mainte-nance employees. The initial tally of ballots showed 40votes for the Union, 39 against the Union, and 8 ballotschallenged. The objections and challenges were resolved ina formal proceeding that consumed the next 9 months. Ahearing on objections and challenges was held in Beau-mont, Texas, on January 13 through 15, 1975. Three em-ployees-Herod, Coody, and Mrs. Acker-testified on be-half of the Union at the hearing.On the Friday before the hearing began, Golias calledCoody into his office to discuss the case in the presence ofcompany counsel. The three of them discussed the chal-lenges and objections. Golias requested Coody to drop allbut one challenge and one objection. Coody declined butdid agree to drop one objection which was pending involv-ing a statement by Foreman Rusty Sonwall.The meeting broke up but, as Coody was returning to hiswork station, he was called back into Golias' office. Herodwas there at this time. Tipton asked Coody and Herod ifthe Union was going to pay for their time at the hearing the 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowing week.6 Coody replied that he had not given it anythought, but he imagined that something would be workedout so they would not get paid twice. Golias said that, if theemployees kept their testimony short andsweet,the Re-spondent could afford to pay them for 2 or 3 hours of theirtime as well as their mileage.Instead of lasting 2 or 3 hours, the hearing lasted 3 days.Itwas neither short nor sweet During much of the hearing,Golias acted as his own attorney and personally cross-ex-amined adverse witnesses, supplementing the cross-exami-nation conducted by company counsel. The portion ofGolias's cross-examination of Coody to which the GeneralCounsel invites attention constituted more of a wranglebetween witness and interrogator than cross-examination.Coody testified on direct examination as to interrogation,surveillance,and statements by Respondent's supervisorsconcerning the exclusion of represented employees fromprofit-sharing plans.He also testified in support of theUnion's position concerning supervisors whose status wasin issue.Golias attempted to obtain admissions by Coodythat he left the company premises without permission dur-ing the October 25 general meeting in order to relay toCWA Representative Parsons a message concerning Par-sons'challenge to debate Golias. During Golias' efforts atcross-examination, he attempted to show that alleged state-ments by company supervisors concerning discharge ofemployees for union activities were not actually made andtook the tack that, since no employees had been fired, thisfact gave the lie to assertions that any such threats had everbeen uttered. To establish this point he asked Coody if he,a leading figure in the union effort, had been fired. Coody'sreply was, "Not yet."Mrs. Acker testified on behalf of the Union and provid-ed the record in the representation case with a considerableamount of testimony supporting union positions. One suchposition related to the challenged ballot of Earlene Whit-ney,RalphWhitney's wife. She also recounted Golias'statements at massed assemblies concerning threats of lossof jobs and benefits. Much of Golias' cross-examination ofthis witness amounted to an argument between Mrs. Ackerand himself. He suggested that she was contradicting her-self in much of her testimony and personally controvertedstatements she gave in response to his questions. During arecesson the third day of the hearing, Golias again askedCoody, Herod, and Mrs Acker who was paying for thetime of the union witnesses. He told Coody that, if he haddone as Golias had requested, the Company would havepaid for their time.On the final day of the representation case hearing,Coody learned upon returning to the plant that RonaldHext, a union member employed in his department, hadbeen fired. He sought to contact Hext in order to ascertainwhether Hext wanted him, as the department representa-tive on the solutions committee, to press a possible com-plaint on Hext's behalf. After obtaining permission fromhis foreman, Joe Adams, Coody went to the accountingdepartment to obtain Hext's phone number from his per-sonnel records and there encountered Golias. Golias did6 I discredit Gohas' statementthat Coodyasked him to pay employeeswhile they were in attendance at the hearingnot speak to him, but when Coody returned to his workstation, he was called into Whitney's office and given awritten reprimand by Whitney for personal use of compa-ny time. Coody asked Whitney what the reprimand was allabout. Whitney replied that he did not know but that Goli-as had called him on the telephone and instructed him togive it to Coody. Coody balked atsigning anacknowledg-ment on the reprimand but was told by Whitney that arefusal to sign the reprimand would weight heavily againsthim at his next wage review. Coody signed the reprimand"under duress." The reprimand contained a notation thatCoody had secured permission from his supervisor, JoeAdams, to go up front. It was the first written reprimand hehad received since coming to work at Helena.Respondent gives its employees a wage review every 6months. The review is normally accomplished in July andin January. Each employee is given a performance apprais-al by his supervisor, who uses a prepared form with squaresto be checked indicating a level of a performance for vari-ous traits, such as job attitude, dependability, and qualityof work. Normally a supervisor discusses the performanceappraisal with each employee. After these appraisals arecompleted, supervisors then forward to Golias a separatesalary increase review form which contains a recommenda-tion for a specific increase in the hourly rate. Golias re-views these recommendations and either accepts or rejectsthem. If approval is given, the raise is normally put intoeffect shortly after Golias has noted his agreement.This procedure was followed in regard to about 80-100employees who received wage increases early in 1975. Onlyfive did not-Herod, Coody, Mrs. Acker, Mrs. Dennis, andPeggy Duplissey.7 All were active union adherents.8 Coodyreceived an evaluation from Joe Adams in which he got"fair"marks on work quality, dependability, job knowl-edge, and job attitude, and "good" marks on quantity ofwork and personal contacts. Adams recommended him fora 20-cent-an-hour raiseGolias disapproved the recom-mendation for an increase, stating on the salary increasereview form "Hold pending Coody's general attitude [sic]and his personal use of company time." When Coody wasinformed of this disapproval, there was written on his per-formance review sheet, under the heading of what an em-ployee could do to become more effective, the notation"Change attitude toward work and become a team worker.Employee has been instructed that his attitude shouldchange, that by April 1 he will be reevaluated. Otherwisehe will be terminated." 9iHerod and Duplissey are now married and have moved to California,where Herod is employed by the Respondent as an outside service techni-cian repairing Respondent's products at customers' places of business inCalifornia Both notified the General Counsel prior to the beginning of thehearing thattheydid not care to return to Texas to participate in this caseBThere is some testimony that Lucy Kirkwood was also refused a raise atthis time She was told she was not going to get a raise because she talkedtoo much However, she actually got a raise during the week in which shewas told it was being denied There is direct testimony in the record as toMrs Kirkwood's union activities in that she wore a union button to workShe was also one of the employees mentioned in the Union's letter of No-vember 15 which protested violations by the Respondent of the minimumwage law From that statement, I infer union affiliation and find companyknowledge of such affiliation9 Some question arose during the hearing as to whether Coody was evalu-ated early in January or late in January The document initialed by Coody HELENA LABORATORIES CORPORATION263Carol Ann Dennis was given a review during this sameperiod by Whitney. He gave her "fair" marks on quantityof work, dependability, and job knowledge, and "poor"mark on job attitude. Whitney wrote that she was "a littledisinterested in work to show good performance. Resentfultoward lead worker and cooperating to have the groupmore productive." On her salary increase review sheet herecommended no increase, stating that she left work earlytoo often. He recommended another review after a "con-stant change in attitude. If no change in 30 days, termina-tion will follow." The review given Lois Acker at this timeisnot in evidence. However, as noted above, she too didnot receive an increase. When she was reviewed by Whit-ney, he told her that she would not receive an increasebecause of her attitude. She asked Whitney to define whathe meant by attitude, and Whitney replied that she talkedtoo much.At or about this time, the Respondent was in the processof installing a new system of inventory control over check-ing out of tools and parts from the toolroom. Before thistime, employees were at liberty to go to the toolroom andobtain whatever special tools or parts their work might re-quire. In the middle of January, the Respondent hired Ber-isSingleton and Maeve Rutherford to take charge of thetoolroom to straighten it out. Each employee who wantedparts or tools was then required to apply to the toolroomattendant for the item desired and to sign for it on a sheetwhich was kept for this purpose. Coody and Mrs. Singletondid not hit it off well. Mrs Singleton regarded Coody'smanner of asking for tools a form of harassment. Coodyfelt that Mrs. Singleton and her associate were incompetentin filling his orders, so he generally asked them for oneitem at a time rather than asking for a series of items as apart of a single request.On Wednesday, February 5, Coody came to the tool-room and checked out a Number II Exacto Knife blade.Instead of placing his name on the signout sheet, he wrote"No. 13," the inspection number he used to identify hisproducts for quality control purposes.Mrs. Singletoncalled to him and told him that the new procedure requiredhim to write his name, not merely his inspection number,on the signout sheet. He did so, scribbling his name in largeletters over the No 13. Mrs. Singleton took offense at hisaction and reported it to her supervisor, who in turn report-ed it to Whitney. Whitney was in Houston when this mat-ter arose, so it was brought to his attention by long-dis-tance telephone.When Whitney returned to the plant theindicates that he was notified on January 3 that he was not going to receivea raiseHowever,Coodytestified positively that he was evaluated at the endof January and notified on February 3, the Monday of the week in which hewas terminated, that he was in effect placed on probation He said that heentered the date January 3 by mistake Joe Adams, who evaluated him, hadno positive recollection on this pointMost evaluations took place at orabout the same time and all wage reviews were passed upon by Goliaswithin a short span of time Golias noted his disapproval of the recommen-dation for a 20-cent raise for Coody on February 2, and it was not untilafter this took place that Coody was notified and asked to initial the notifi-cation Based upon this sequence of events, as well as Coody's own recollec-tion, I conclude that Coody was notified on February 3 of the disapprovalof his raise, and thatthe entry on the form of "January 3"was merely amistake absentmindedly made by him at the time he initialed the perfor-mance review sheetfollowing day, he directed an investigation of the matter,talking both with Mrs. Singleton and Coody. After hetalked with Coody, Coody went to Mrs.Singleton,apolo-gized for any inconvenience he might have caused her, andreturned to his work station.Coody has no recollection of a second contretemps withMrs. Singleton which assertedly occurred at the end of theday on Thursday, February 6. Without giving any details,Mrs. Singleton testified that Coody again checked out atool at that time by signing only his inspection number andnot his name on the signout list. Mrs. Singleton reported toWhitney that Coody was again giving her a "hard time"without spelling out to Whitney just what that hard timeconsisted of. She did tell him that she was so upset shecould hardly work. Whitney considered the matter over-night. At the end of the day on February 7, he calledCoody in to his office and discharged him. In doing so, heread the following to Coody from a handwritten page. Thedocument was placed in evidence, though it was not shownto Coody on that occasion:Grounds for dismissal:1.Negative company attitude2.Rude and disrespectful to co-workers3.Non-cooperative to fellow workers and new sys-tems being tried to improve the Company E depart-ment4.Spontaneous working routineA Works when he feels like itB.Gets sidetracked to treviel [sic] projects not as-signed to him5.Contributes to a uncomfortable working atmo-sphere to other employees [sic] trying to get some pro-duction accomplished.To this page there was added one item bearingthe initialsof Tipton Golias:6.Frequently used companytime for personal use.About 2 weeks later, Peggy Duplissey was dischargedafter having a run-in with her supervisor, Betty Carter, un-der circumstances not set forth in the record in any detail.A week thereafter, on February 27, Whitney dischargedbothMrs. Acker and Mrs. Dennis. In the case of Mrs.Dennis, she was called aside by her supervisor, Mrs. Car-ter, on the day of her discharge to discuss her attitude. Itshould be noted that when the two employees first came toknow each other early in the fall of 1974, they got alongwell.However, after a series of discussions about the unionand Mrs. Carter's question to Golias during a preelectionmassed assembly as to whether unionization prevented theRespondent from discharging employees, they were not atall on good terms. During the discussion between them onthe day of Mrs. Dennis' discharge, Mrs. Carter asked Mrs.Dennis whether she thought her attitude had changed sinceshe had been given an unfavorable wage review late inJanuary, volunteering the statement that she felt that Mrs.Dennis had been mad at the world since her friend, PeggyDuplissey, had been fired a week before. Mrs. Carter ac-cused Mrs. Dennis of telling a new employee Judy Watson 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she was going to be fired if she did not work rapidly.10Mrs. Dennis denied making any such statement. Mrs. Den-nis asked Mrs. Carter whether she was going to get a raise,to which Mrs. Carter replied that it was up to Whitney tomake that decision.On or about February 25, an event occurred involvingemployees Oma Norris and Brenda Haynes which loomedlarge in the discharge of Mrs Acker. Both Mrs. Norris andMrs. Haynes had been informed by their supervisor, LindaSimon, that they were getting a 20-cent-an-hour raise.When this fact became known to employee Claudia Rich-ards,Mrs. Richards ventured the gratuitous comment thatshe did not know why these individuals were getting a raisesince they were going to be fired. Mrs. Richards' remarkswere extremely upsetting to Mrs. Haynes, who was preg-nant at the time and in particular need of a job. Duringthat same day, Whitney had mentioned to Mrs. Acker thatMrs. Haynes and Mrs. Norris were going to be "taken offthe boards," meaning transferred to another assignment.Mrs. Acker in turn mentioned this fact to Mrs. Norris us-ingjust those words. Mrs. Haynes and Mrs. Norris went into see Whitney and asked if they were going to be fired. Heasked who had told them so. They gave no direct reply butMrs. Norris replied that Lois Acker said that they weregoing to be "taken off the boards." Whitney ceased hisinquiry as to whose remarks had upset Mrs. Haynes andasked them to sign a paper relating to what Mrs. Acker hadtold them.Whitney did not ask Mrs. Haynes who hadmade the remark which had upset her and she did notvolunteerMrs. Richards' name. Mrs. Norris stated thatMrs. Acker did not say they were going to be fired. Whit-ney replied that if it was not true they had nothing to worryabout.On February 26, Whitney had asked Mrs. Carter for awritten evaluation of Mrs. Acker. She supplied the follow-ing note:Re-Lois AckerLois has a netive [sic] attitude towards co-workers,lead and Helena Lab. She is what I call a roamer. Sheisup and down, out of her seat, quite frequently. Shetalks entirely too much, and in loud voice, which dis-turbs others around her.Ihave given her two oral reprimands. Once forroaming around, talking and not working, and oncefor walking off with a technical to drill holes for him,Isent the technicial [sic] to the mechanical room,where we have people who drill holes. She was angrywith me both times. The secondtimeshe moved herwork on the other side of the table from me, so Icouldn't see what she was doing I definately [sic] donot recommend a raise for her.On February 27, Whitney also asked Adams for a"backing letter" on Lois Acker, although Mrs. Acker didnot work directly under his supervision. Adams suppliedthe following note:10 The allegedstatementby MrsDennis to Mrs.Watson may have oc-curred severalweeks or months before thisconversation on Mrs Dennis'final day. The recordis unclear asto whether Mrs Carterwas present whenthese remarks were madeby MrsDennis toMrsWatson or whether shemerelywas givinga hearsay report. MrsWatson did not testify to verifyeither theCarter accusation or the Dennis denialIcreditMrs DennisLois Acker-Constant talking. Has been told to stop on severaloccasions. Have [sic] the potential to work but seem todo just enough to get by. When told to do somethingor to cease whatever she doing [sic] always has a com-ment or a gesture. A general bad working relationshipamongst employees.On or about this same day, Mrs Dennis went in to seeWhitney to complain about Mrs. Carter. She told WhitneythatMrs. Carter was pressuring her and that she felt Mrs.Carter was not doing so on her own initiative but wasbeing put up to it. Whitney replied that Mrs. Dennis wasjust trying to cause trouble and accused her of being an"instigator."Mrs. Dennis accused Whitney of going backon his word to her and said she could not work with herjob "hanging over her head." Whitney then told her not toworry, noting that she produced a good volume of work,and stated that if she kept the amount of talking down shewould be okay. He told her to go home and not to worry,and added that he would talk with her the next morning.Whitney asked Mrs. Carter for a written statement con-cerning Carol Dennis. Mrs. Carter supplied the following:2/26/75Re-Carol DennisI can't say anything about Carol's work. She doesgood work. I dust can't trust her. She has gone behindmy back, to a new girl, and told her what bad workthe girl was doing, and if she didn't improve that Iwould get her fired. She has told two people that shedidn't get along with me. Actually, we were workingwell together. This kind of attitude is negative andunderhanded. I can't really recommend a raise for her.On February 27, 1975, at 5 p.m., Whitney called Mrs.Dennis and Mrs. Acker into his office and fired them. Awritten statement of reasons was shown to Mrs. Dennisand was placed in the personnel file of each employee. Thestatement in Mrs. Dennis' file made by Whitney stated asfollows:You have been terminated of employment at HelenaLabs as of 5:00 p.m. for the following reason(s):1.Negative attitude:A. Untrustworthy to lead workerB.Disrespect for the rights of fellow employeesC. Causing an uncomfortable working atmo-sphere for lead and fellow workers.Work is good quality and quantity but withoutchange in attitude we cannot keep Carol employed atHelena.A similar entry was made in Mrs. Acker's file by Whit-ney. It read:You have been terminated of employment at HelenaLabs as of 5 p.m. for the following reason(s).1.Causing unrest and uncomfortable working at-mosphere for fellow workers, lead workers, superviso-ry personnel and the manager of electronics.Suriness[sic] and disrespect for other employees is felt more sothan is allowable for the department as a whole tooperate as a group with maximum efficiency. HELENA LABORATORIES CORPORATION265Productivity is ok but contribution to the depart-ment concerning causing irritation and turmoil is un-tolerable and cannot be continued.On her way out of the plant, Mrs. Dennis stopped intoSupervisor GeneButt's office and told Whitney she felt hewas discriminating against her.B. Analysis and Conclusions1.The supervisorystatus ofBetty CarterIn the initial answer filed in this case by Company Presi-dent Tipton Golias, the Respondent admitted that BettyCarter was a supervisor within the meaning of the Act.Later, when counsel came into the proceeding, the Respon-dent, over the objection of the General Counsel, changedits position in this regard and claimed that Mrs. Carter wasmerely a lead lady or lead lady trainee for whose acts andwords the Respondent should not be held responsible.Mrs. Carter was hired about September 1, 1974. She had3 years of experience in California in electronics work sothe Respondent hired her with a view toward giving herresponsibilities not normally associated with rank-and-fileemployees. I credit Mrs. Dennis' testimony to the effectthat when Mrs. Carter was hired and introduced by Whit-ney to the employees on the production line, Whitney in-formed them that Mrs. Carter was empowered to see thatallwork assignments were carried out and that, if work wasnot done to her satisfaction, she had the right to tell em-ployees to "hit the clock."When Whitney was askedwhether this meant that Mrs. Carter had the right to fireemployees, he replied affirmatively.As she began to become more familiar with theRespondent's operations, Mrs. Carter's exercise of authon-ty increased. She regularly handed out work assignments toemployees and saw to it that such assignments were com-pleted. She regarded herself as being in charge of about 6-10 employees on the production line. She participated inthe periodic evaluations of employees' work. These reviewsare an integral part of the semiannual wage review. Shemade recommendations regarding the quality and quantityof the work, as well as the on-the-job behavior, of eachemployee under her jurisdiction. She also attends periodicsupervisory meetings with other management employees.Whitney testified that she could bring infractions of com-pany rules to the attention of employees in her section andenforce company rules. I credit Mrs. Dennis' testimony tothe effect thatMrs. Carter once gave her permission toleave the plant early on an occasion when Mrs. Dennis'husband came to the plant toward the end of the shift topick her up. Mrs. Carter repeatedly criticized and, in thejudgment of some, reprimanded employees for being awayfrom their workbenches. In the case of Mrs. Dennis andMrs. Acker, she made adverse recommendations at the endof their tenure of employment concerning whether theyshould getraises.These recommendations were used by theRespondent as a justification for the termination of bothemployees. In light of the foregoing facts, I conclude thatMrs. Carter was a supervisor within the meaning of the Actand was held out to employees by the Respondent as such,so her acts and words should be held attributable to theRespondent.Marsellus Vault and Sales Inc.,170 NLRB 898(1968).It should be noted at this puncture that the Respondentproffered as its Exhibit 3 a handwritten recommendationfrom Mrs. Carter to Whitney, dated February 26, in whichMrs. Carter recommended against a raise for Mrs. Acker.During Mrs. Carter's testimony on January 13, 1976, theGeneral Counsel brought out on cross-examination thefact that Mrs. Carter had made a written recommendationon February 26, 1975,against a wage increase for Mrs.Acker. The implication behind the question and the answerwas that a recommendation concerning such a matteramounts to an indiciaof supervisory authority in Carter.This document was a xeroxed or otherwise duplicated copyof the original and was devoid of any written comments byanyone else.On the following day of the hearing, in order to counterthe contention of the General Counsel that Mrs. Cartershould be accorded supervisory status by virtue of the factthat her February 26 recommendation contained an ad-verse recommendation for a wage increase,theRespon-dent proffered Respondent's Exhibit 8. This document isthe original Carter recommendation document of February26 relating to Mrs. Acker and contains a handwritten nota-tion by Whitney not found on Exhibit 3. His notation cir-cled the final sentence of Mrs. Carter's recommendationand stated, "Betty, this is out of your job definition." Al-though the duplicate already in evidence (Exh. 3) was de-void of this writing by Whitney, Whitney testified that hewrote the notation in question on the original on February27, the date of Mrs. Acker's discharge, and placed the orig-inal in Mrs. Acker's file at that time. He did not say that heshowed the notation to Mrs. Carter. I believe thatWhitney's testimony in regard to when he placed his nota-tion on the original recommendation form is incredibleand that the giving of such testimony under oath in aBoard proceeding warrants further investigation.2.Certain independent violations of Section 8(a)(1) of theAct by theRespondentIn the above-mentioned representation case decision, theBoard found as a fact that certain objectionable conductoccurred prior to the November 14 election which affectedthe result of the election that was held on that date. I con-clude herein that the following acts, established as objec-tionable conduct in the previous decision,also constituteunfair labor practices:a.Golias' statement to employees at a massed assemblyon October25, 1974, that if the Union came into the plant,the negotiation of all wages and benefits would start fromzero and employees would be lucky to end up with whattheywere then enjoying."1'Famco, Inc,158NLRB 111 (1966),Federal Envelope Company, 147NLRB 1030 (1964),Marsh Supermarkets, Inc,140 NLRB 899 (1963);Astro-nautics Corporation of America,164 NLRB 623 (1967),Ashland Oil Compa-ny, 199 NLRB 231, 235 (1972),Aerovox Corporation of Myrtle Beach, 172NLRB 1011 (1968), enfd 435 F.2d 1208 (C A 4, 1970),Suprenant Manufac-turing Co,144 NLRB 507, 517 (1963), enfd 341 F 2d 756 (CA. 6, 1965),Continued 266DECISIONSOF NATIONALLABOR RELATIONS BOARDb.Golias'statement at the same meeting,that theCompany's profit-sharing plan was so drawn that it exclud-ed from participation employees who are represented bycollective-bargaining agents.Quaker Tool and Die, Inc.,169NLRB 1148 (1968).c.The surveillanceof a union meeting onNovember 7at the Ramada Inn by Supervisors Thames and Sims, whorefused to leave when requested.d.The surveillance of a union meeting on November 13by nonsupervisory agent Thorne, who refused to leavewhen requested.Iconclude that the following acts and conduct of theRespondent outlined in the testimony of this record consti-tute independent violations of Section 8(a)(1) of the Act:a.Mrs. Golias' statement at the party given by GemBordages shortly before the election that certain employeesmight have been overlooked at the wage review and thatsuch oversight would be promptly corrected constitutes apromise of benefit designed to dissuade employees fromsupporting the Union and as such violates Section 8(a)(1)of the Act.b.The action of Ovay H. Mayes on October 9, 1974,during a lengthy private conversation with Coody inMayes' office, in asking Coody if employees were trying tojoin a union, which union was involved, and why employ-ees wanted to loin a union, constitutes coercive interroga-tion and violates Section 8(a)(1) of the Act.c.Whitney's questions of the same kind and characterto Coody during the course of the same lengthy conversa-tion in Mayes' office constitute illegal interrogation.d.The questions asked of Coody later in the afternoonby Thames and Mrs. Golias as to why Coody was trying tostart a union and why the Company needed a union consti-tute further coercive and illegal interrogation.e.Mrs. Golias' statement to Coody to the effect thatemployees represented by unions were excluded from par-ticipating in the Company's profit-sharing plan constituteda threat of loss of benefits and an interference with Section7 rights in violation of Section 8(a)(1) of the Act.QuakerTool and Die, Inc., supra.f.The formation of an in-plant grievance committeeduring the pendency of a representation petition and theimplementation of this action by meetings and resolutionof grievances during the period when objections to theelection were pending constitutes the grant of a benefitgrowing out of expressions of employee dissatisfaction andwas designed to discourage union membership and con-tinuedsupportoftheorganizingeffort.As such,Respondent's action in this regard violates Section 8(a)(1)of the Act. SeeRupp Industries, Inc.,217 NLRB 385 (1975);VictorM. Sprys d/b/a Eastern Industries,217 NLRB 712(1975);House of Mosaics,Inc., 215 NLRB 704 (1974);GoldCircle Department Stores,207 NLRB 1005 (1973);HiltonNursing Home,204 NLRB 107 (1973);Lowen Company,Inc.,203 NLRB 449 (1973);Beyerl Chevrolet, Inc.,199NLRB 120 (1972).g.Goltas' statements to Coody on the Friday before theLittle RockDowntowner, Inc,143 NLRB 887 (1963),enfd inpart 341 F 2d1020 (CA 8, 1965)hearing in the representation case, to the effect that theRespondent could afford to pay employee witnesses fortheir time and mileage if their testimony was short and hisrequest in the course of this conversation that the Uniondrop all objections and challenges except a challenge toWard's ballot and an objection relating to statements con-cerning the profit-sharing plant, amount to an offer of ben-efit to employees in order to induce the withdrawal of ob-jections and challenges. These sentiments were confirmedby further and similar statements made to three employeewitnesseson the third day of the R case hearing. As such,these statements are a serious invasion of Section 7 rightsand amount to tampering with witnesses in a Board pro-ceeding. Such an offer violates Section 8(a)(1) of the Act.h.Mrs. Carter's statement and questions to Mrs. Dennisimmediately before the election contained numerous viola-tions of Section 8(a)(1) of the Act. Mrs. Carter persistedduring this period of time in trying to dissuade Mrs. Den-nis from voting for the Union. Such persistence is an ele-ment in determining the coercive character of interroga-tions.On one occasion in October, Mrs. Carter asked Mrs.Dennis why she was reading a pamphlet about the Union.She then proceeded to berate unionism as the cause ofstrikes and replacement and claimed that unions were notall that they pretended to be. Accordingly, her questioningin this context was not casual but was coercive.i.Later questions to Mrs. Dennis as to whether she wasreallyinterested in unionism and what the reasons werethat prompted her to wear a union button were designed toprobe into the depth and intensity of Mrs. Dennis' convic-tions and as such were illegal. Her further statement on thisoccasion that, if the Union came in, the employees wouldlose their hospitalization benefits adds an additional coer-cive elementto thisinterrogation and also amounts to aclear threat of loss of benefits in violation of Section 8(a)(1)of the Act.j.Mrs. Carter's statement to Mrs. Dennis on anotheroccasion that, if enough people voted for the Union, "wecould all lose ourjobs or be fired" is a classic and conven-tional threat of reprisal for supporting an organizing driveand as such violates Section 8(a)(1) of the Act. Likewise,Mrs. Carter's statement to Mrs. Dennis and other employ-ees on November 12 that the success of the Union couldcause employees to lose their jobs and their free hospitali-zation constitutes additional threats of reprisal or loss ofbenefits which violate Section 8(a)(1) of the Act.k.Supervisor Joe Sims made a statement on November7 at the union meeting at the Ramada Inn which he attend-ed as an unwanted guest. He told several employees on thisoccasion that if the Union won the Company would sub-contract out much of its work and would gradually phaseout certain employees. Quite apart from Sims' undesiredpresence on this occasion,his statement in this respect toseveral assembled employees amounts to a serious viola-tion of Section 8(a)(1).Mrs. Golias, her father-in-law, and others high in thesupervisory ranks of the Company attended a meeting orcocktail party in October 1974 at the home of Gem Bord-ages in order to listen to the Union's position during theorganizing drive. They came with permission of the Unionand at the express invitation of Coody, the Union's princi- HELENA LABORATORIES CORPORATION267pal in-house organizer. The General Counsel alleges in sec-tion 11(a) of the complaint that their presence at this meet-ing constitutes surveillance of union activities and violatesSection 8(a)(1) of the Act. It is difficult to understand howthe Union could extend an invitation to employer repre-sentatives to be present at this meeting and then contendthat their presence interfered with either the statutoryrights of employees generally, or of those employees whowere also in attendance.Accordingly,I dismiss so much ofthe complaint that alleges a violationof the Actbased onsurveillance by Respondent's hierarchy of union activity atthe Bordages' party.Cheese Barn, Inc.,209 NLRB 502(1974);Thermo Electric Co., Inc.,222 NLRB 358 (1976).The General Counsel produced no evidence to support theallegationsof violations of Section 8(a)(1) of the Act whichare foundin sections14 and 15 of the complaint. Accord-ingly, those sections of the complaint are also dismissed.3.The denial of wage increases to five employees on orabout January 30, 1975During the semiannual wage review that took place at ornear the end of January 1975, between 80 and 100 employ-ees received wage increases. Only five employees did not.They wereJamesHerod, his wife, Peggy Duplissey Herod,Lois Acker, Carol Dennis, and James Coody. Lucy Kirk-wood was initially told that she would not receive an in-crease but actually received one within a few days of per-formance review. Of those who did not receiveincreases,allwere either union activists or were affiliated with theunion effort. This latter categorization also applies to Mrs.Kirkwood. At the October 1974 election and later at theSeptember 1974 election, the votes tallied showed that thebargaining unit was almost equally divided between unionsupporters and those who opposed union organization. Thelistof those denied wage increases in January 1974 doesnot reflect this division of opinion within the ranks of theRespondent's employees. Commenting upon the use of apercentage test which showed a distinct bias against unionsupporters in the selection of employees tabbed for layoff,the Eighth Circuit stated inN.L.R.B. v. Midwest HangerCo., and Liberty Engineering Corp.,474 F.2d 1155 (1973):The General Counsel relied initially on a percentagetest to show that the selection procedures had beenused to discriminate against the union employees. Ofthe 18 discharged employees, all but one had signedauthorization cards. This presented a telling percent-age of 95 percent discharge of union adherents whilethe percentage of union employees in the plant as awhole was 70 percent. This on its face would indicatea discriminatory discharge violative of the Act. [CitingHamilton-Brown Shoe Co. v. N.L R.B,104 F.2d 49, 53(C.A. 8, 1939).]See alsoRadiadores Paragon de Puerto Rico,206 NLRB 918(1973).The application of a similar test to the facts of this caseshows that an employer, who demonstrated animus by var-ious independent acts outlined above, denied wage increas-es in January 1975 only to five employees of its entirecomplement of employees, but all of these were union sup-porters.However, union sentiment in the entire employeecomplement was about equally divided. Such disparity be-tween the division of opinion on unionization and the deni-al of wage increases is no coincidence but is clear evidencethat the several vague and generalized reasons advancedby the Respondent to justify withholding of increases toHerod, his wife, Coody, Mrs. Acker, and Mrs. Dennis werepretextual.Moreover, the three employees whose records are in evi-dence were all faulted on their performance review for hav-ing a bad "attitude." In the case of Mrs. Dennis, her reviewstated that the quantity and quality of her work perfor-mance was good but that she would be discharged in 30days if her "attitude" did not improve. The Board has fre-quently found that the use of the word "attitude" by anantiunion employer to describe union activists in an ad-verse light is merely an oblique way of criticizing prounionsympathy, and, in such contexts, the word "attitude" issynonymous with prounion sentiment. L.S.Ayres and Com-pany, 221NLRB 1344 (1976);Minnesota (3M) De PuertoRico,Inc.,214 NLRB 468 (1974);Ram. Inc.,218 NLRB430 (1975). Such an equation is certainly warranted in theJanuary performance reviews of these individuals. Whethersuch language also appears in the January reviews of Her-od and his wife is a matter not disclosed by the record. Inlight of the above considerations, I conclude that all fiveemployees named in paragraph sixteen of the complaintwere denied wage increases because of their union senti-ments and activities, in violation of Section 8(a)(3) of theAct.4.The discharge of Coody, Mrs. Acker,and Mrs. DennisIn considering the discharges of Coody, Mrs. Acker,and Mrs. Dennis, we are confronted with three personnelactions, taken by the Respondent against known union ac-tivists,which followed similar patterns and which were ef-fectuated within 3 weeks of each other. Coody was theacknowledged leader of the union effort in the eyes of theRespondent. Mrs. Acker passed out union literature at theplant gate, wore a union button to work, and testified onbehalf of the union at the January 1975 representationhearing.Mrs. Dennis wore a union button to work, andhad engaged in heated discussions with her forelady beforethe election concerning the organizing effort which led to aserious cooling of relations between them. The three dis-charges were made by a Respondent who, in the preceed-ing 3 months,had engaged in serious and repeated unfairlabor practices aimed at defeating an organizing drive andwho was faced with the distinct possibility that a rerunelection would take place because of objections which werepending and which had just been litigated before a BoardHearing Officer. In the course of this litigation, theRespondent's president unsuccessfully attempted to buyoff or minimize the testimony of two of the three discrimi-natees who nevertheless appeared as witnesses and gavelengthy and damaging testimony against him. All three dis-criminatees were denied wage increases discriminatonly atthe January wage review and all were placed under proba-tion and threat of discharge pending improvement in theirrespective "attitudes." In light of this background and the 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommon threads which unite the three cases, the Respon-dent asserts as to each discriminatee a dragnet of reasonsin support of the discharges which, in some respects, arevague and in other respects are either contradictory or fac-tually unsupported.During the course of an acrimonious cross-examinationat the representation case hearing by Golias, Coody byinference suggested the likelihood of his discharge dust 3weeks before it occurred. Gohas evidenced strong irritationat Coody during the representation case because of his tes-timony. No sooner had Coody returned to the plant thanhe was given the first and only written reprimand which hehad ever received during his tenure at Helena. Coody hadleft his work station with permission of his foreman to goto the accounting office to obtain the phone number ofRon Hext, a fellow employee. At the time Coody was en-tertaining the possibility of pressing a grievance on behalfof Hext through the solutions committee, an organizationtowhich Coody had been elected with knowledge of theRespondent. Accordingly, Coody was engaging in concert-ed, protected activity, not merely personal business, in thecircumstances for which he was reprimanded.12 Moreover,Coody had specific approval of his foreman for being inthe company office at the time. The denial of the wageincreaserecommended by his supervisors 2 weeks later wasmade by Golias on February 2 because of Coody's "atti-tude," a matter previously discussed, and because ofCoody's "use of company time for personal business," anobvious reference to the January 15 event. Both the Janu-ary 15 reprimand and the followup on February 2 wereaimed at discouraging both union and protected activitieson Coody's part and were part of the groundwork for thedischarge which followed hard on the heels of these events.As of February 2, Coody had 2 months, or until April 1,to demonstrate to management an improvement in his atti-tude and a disposition not to use company time for person-al business. Five days later he was fired. Some six groundsfor discharge were noted in writing by the Respondent inCoody's personnel file. They involve, for the most part, thesame assertedshortcomings on Coody's part which in theRespondent's view had merely warranted probation at thebeginning of the same week. The triggering event leadingto the discharge was one-or possibly two-disagreementsbetween Coody and toolroom personnel which occurred onWednesday and Thursday of his final week.It is axiomatic that, in evaluating asserted grounds for adischarge, the Board may not second guess an employerand may not interpose its own independent judgment as towhetherany bona fideground for discharge is really of asufficientlyseriousnature to warrant the action. The stan-dard refrain for expressing this limitation is that an em-ployer is legally free to fire an employee for good reason,bad reason, or no reason at all, so long as the reason is notone designed to discourage or punish union activities orconcerted, protected activities.However, while workingwithin this limitation, the Board is certainly free to see andcall trivial what it is, and to judge whether a trivial excuse12Lenkurt Electric Co,182 NLRB 510 (1970), enfd 459 F.2d 635 (C A 9,1972)is in fact the precipitating cause of a serious personnel ac-tion which an employer has taken.Whitney testified that "the thing that really did it,"as faras Coody was concerned, was a complaint which he hadreceived from Bens Singleton regarding Coody's reluctantcompliance with the new procedure for checking out toolsfrom the toolroom. On Wednesday, Coody signed out aNumber 11 Exacto knife blade. Instead ofsigning his fullname on the checkout sheet, he signed his inspection num-ber.When Mrs. Singleton, the toolroom employee, toldhim he had to sign his name and not his number, he did soby writing his name on the sheet over his inspection num-ber. The evidence is quite vague about what occurred thefollowing day, but apparently a repeat ofthis same ex-change took place. The Thursday signout sheet is not inevidence. I note from the Wednesday signout sheet in therecord that certain other employees failed to sign their fullnames on this sheet and instead merely used theirinitialsor a commonplace first name (Roy) or a nickname. Thisnoncompliance with the strictures of the new toolroomprocedure by employees other than Coody apparentlycaused no internal disturbances and certainly precipitatedno other discharges. However, for some unexplained rea-son,Mrs. Singleton became gravely upset at Coody's ac-tion.Her excited state of mind caused her to report theseevents to Whitney, who got word of the first incident bylong-distance telephone. As a result,Whitney became soupset that he fired Coody. If this sequence of events is tobe believed, we would have to conclude that Coody was infact fired for having illegible handwriting, because there isnothing else in this entire scenario that could possibly gen-erate the degree and kind of commotion which Whitney,Golias, and Mrs. Singleton attributedto it in their testimo-ny.I regard their testimony concerning Coody's discharge asoverblown, contrived, and bordering on the absurd. Themanner inwhich Coody checked outtools is as near to anonevent as words could describe. That it should be report-ed to the production manager by long-distance phone, thatit should have been the occasion for a formalinvestigationand formal apologies by Coody to toolroom personnel, andfinally, that it should have resulted in a discharge becausetheproductionmanagerautomaticallytookMrs.Singleton's side of an insignificant issue rather thanCoody's, strains credulity to the breaking point. It is quiteobvious from events which preceded the toolroom problemthat the Respondent was laying for Coody and that whenthese trivialmattersoccurred on Wednesday and Thursdayof his final week they were seized upon by the Respondentas the excuse for ridding itself of a major irritant in theorganizing campaign. Accordingly, I conclude that Coodywas discharged for union activities in violation of Section8(a)(3) of the Act.Lois J. Acker was also on probation at the time of herdischarge. A day or two before this event, Whitney told herthat certain employees in her section would be "taken offthe boards," meaning transferred to another job, and sherepeated this remark to the affected employees. At orabout thesame timeanother employee, Claudia Richards,made another remark to the effect that she felt that certainemployees who had just received raises would be fired. It HELENA LABORATORIES CORPORATION269wasMrs.Richards' remark-notMrs.Acker's-whichcaused fellow employees to be upset and to go to Whitneyto seek clarification. However, Whitney ignored the makerof the remark which generated the employee unrest, and,upon hearing of another statement made by Mrs. Acker,zeroed in on her relatively innocuous words, which were infact a repetition of what Whitney had previously told her.Whitney'seagernessto attribute the discomfitures of Mrs.Norris and Mrs. Haynes to Mrs. Acker, while ignoring thecause of the problem, is clear indication of bias on his partand substantial evidence that he was looking for any eventor occurrence available to justify a discharge which, likeCoody's, was in the making since the time Mrs. Acker ap-peared as a witness and testified before the Board's Hear-ing Officer in support of the Union's objections and chal-lenges.Accordingly, I conclude that she was discharged inviolation of Section 8(a)(3) of the Act.In its recitation of the reasons prompting the dischargeofMrs. Dennis, the Respondent conceded that the quanti-ty and quality of her production was good. However, be-tween the time she was denied a wage increase and the dateof her discharge, she had failed to undergo a desired"change of attitude," and this failure of conversion, not herjob performance, is what proved fatal. Mrs. Dennis' dis-agreement with Mrs. Carter was based on a coolness aris-ing out of discussions before the election concerning themerits of union organization. The "uncomfortable workingatmosphere" and "untrustworthiness to lead worker," not-ed in the same termination document, also relate to dis-agreementswithMrs. Carter over the organizing drive.Like Coody and Mrs. Acker, Mrs. Dennis was also markedfor removal in order that the Respondent's narrow votemargin over the Union might be sustained or increased inthe event of a rerun election. Accordingly, I conclude thatshe was discharged in violation of Section 8(a)(3) of theAct.No evidence was placed in the record concerning thedischarge of Peggy Duplissey Herod, who did not chooseto return to Beaumont, Texas, from California to testify inthe proceeding.Accordingly,I dismiss so much of the com-plaint which alleges that she was discharged in violation ofthe Act.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent Helena Laboratories Corporation is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Communications Workers of America, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.3.By discharging Michael Lee Coody, Lois J. Acker,and Carol Ann Dennis, as found above, the Respondentviolated Section 8(a)(1) and(3) of the Act.4.By discriminatorily denying wageincreasesto James1.Herod, Peggy Duplissey, Michael Lee Coody, Carol AnnDennis, and Lois J. Acker, the Respondent herein violatedSection 8(a)(3) of the Act.5.By coercively interrogating employees concerningtheir union activities; by engaging in surveillance of theunion activities of its employees; by promising employeesbenefits in order to dissuade them from engaging in unionactivities; by threatening employees with loss of employ-ment, withdrawal of benefits, and other reprisals for engag-ing in union activities; by announcing that a company-sponsored profit-sharing plan automatically excluded fromparticipation those employees represented by a labor orga-nization; by offering employees financial inducements forwithdrawing objections and challenges and in order to in-fluence their testimony in a Board proceeding; and by theformation of a grievance committee and the adjustment ofgrievances with it during the pendency of a representationelection campaign in order to dissuade employees fromgiving support for the Union; and by the acts and conductset forth in Conclusions of Law 3 and 4, the Respondentherein violated Section 8(a)(1) of the Act.6.The unfair labor practices found herein affect com-merce between the several States within the meaning ofSection 2(6) and (7) of the Act.REMEDYHaving found that the Respondent herein has commit-ted certain unfair labor practices,Iwill recommend that itbe ordered to cease and desist therefrom and to take otheractions designed to effectuate the purposes and policies ofthe Act.Since the violations of Section 8(a)(1) which havebeen found herein are repeated and pervasive and involvediscriminatory discharges,Iwill recommend the issuanceof a so-called broad 8(a)(1) order designed to suppress anyand all violations of that section.J.C.Penney Co.,172NLRB 1279 (1968), fn.1;Adam and Eve Cosmetics, Inc.,217NLRB 1317 (1975);Thermo Electric Co. Inc., 222NLRB 358 (1976). With respect to the discriminatory deni-al of wage increases which took place on or about January31, 1975, I will recommend that the Respondent be re-quired to pay the five employees so depriveda sum equalto the difference between what they received and what theywould have received had they been given routine periodicincreases,with interest on the difference computed at 6percent per annum. With respect to the three employeeswho were discriminatorily discharged, I will recommendthat they be reinstated to their former or substantiallyequivalent positions, and that they be made whole for anyloss of pay which they have suffered by reason of the dis-crimination practiced against them,with interest thereoncomputed at 6 percent per annum in accordance with theWoolworthandIsisformulas.13 I will also recommend thatthe Respondent be required to post the usual notice, noti-fying its employees of their rights and of the remedy in thiscase.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make the fol-lowing recommended:u F W Woolworth Company,90 NLRB 289 (1950),IsisPlumbing &Heating Co,138 NLRB716 (1962) 270DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER 14Respondent Helena Laboratories Corporation, Beau-mont, Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion sentiments and activities and the union sentimentsand activities of other employees.(b)Threatening employees with loss of employment andloss of benefits in reprisal for supporting the Union.(c)Engaging in surveillance of the union activities of itsemployees.(d) Promising employees benefits in order to dissuadethem from giving support to the Union.(e)Announcing that a company-sponsored profit-shar-ing plan excluded union-represented employees from parti-cipating.(f)Offering employees financial inducements to securethe withdrawal of challenges and objections to an electionand to influence their testimony at a Board proceeding.(g)Formulating a grievance committee and adjustinggrievances with it for the purpose of influencing employeesto cease giving support to the Union.(h)Discouraging membership in, or activities on behalfof,Communications Workers of America, AFL-CIO, orany other labor organization, by discharging employees orrefusing to grant them periodic wage increases.(i)By any means or in any manner interfering with,coercing, or restraining employees in the exercise of rightsguaranteed to them by Section 7 of the Act.14 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a)Offer to Michael Lee Coody, Carol Ann Dennis, andLois J. Acker full and immediate reinstatement to theirformer positions or, in the event that their former positionsno longer exist, to substantially equivalent employment,without prejudice to their seniority or other rights whichthey formerly enjoyed.(b)Make whole Michael Lee Coody, Carol Ann Dennis,Lois J. Acker, James I. Herod, and Peggy Duplissey Herodfor any loss of pay they may have suffered by reasons ofthe discriminations found herein, in the manner describedabove in the section entitled "Remedy."(c)Post at its Beaumont, Texas, plant copies of the at-tached notice marked "Appendix." i Copies of said notice,to be provided by the Regional Director for Region 23 andduly signed by a representative of the Respondent, shall beposted by the Respondent immediately upon receipt there-of, and shall be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken to insure that such notices arenot altered, defaced, or covered by any other material.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to analyze the amount ofbackpay due under the terms of this Order.(e)Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order, what stepsit has taken to comply herewith.Insofar as the complaint alleges matters not found here-in to be violative of the Act, said complaint is hereby dis-missed:15 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "